 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1618 
In the House of Representatives, U. S.,

September 24, 2010
 
RESOLUTION 
Urging the Federal Government, States, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Preparedness Month, and for other purposes. 
 
 
Whereas it has been 9 years since the horrific terrorist attacks against the United States and its people on September 11, 2001; 
Whereas terrorists around the world continue to plot and plan attacks against the United States and its interests and foreign allies, and the Department of Homeland Security has stated that the number and pace of attempted attacks against the United States over the past 9 months have surpassed the number of attempts during any other previous one-year period; 
Whereas during the month of September the Nation observes National Preparedness Month, which is sponsored by the Department of Homeland Security, and encourages all citizens to prepare themselves and their families for possible emergencies by getting an emergency supply kit that will last 72 hours, making a family emergency plan, being informed, and getting involved in the community in organizations such as Citizen Corps, which actively involves citizens in making our communities and our Nation safer, stronger, and better prepared; 
Whereas acts of terrorism can exact a tragic human toll, resulting in significant numbers of casualties and disrupting hundreds of thousands of lives, causing serious damage to our Nation’s critical infrastructure, and inflicting billions of dollars of costs on both our public and private sectors; 
Whereas in response to the attacks of September 11, 2001, and the continuing grave threat of terrorism, Congress established the Department of Homeland Security in March 2003, bringing together 22 disparate Federal entities, enhancing their capabilities with major new divisions emphasizing terrorism-related information analysis, infrastructure protection, and science and technology, and focusing their employees on the critical mission of defending our Nation against acts of terrorism; 
Whereas the Secretary of Homeland Security is charged with coordinating the implementation of preparedness in the United States under Homeland Security Presidential Directive–8, and has undertaken efforts to prepare the Nation with public awareness campaigns, including National Preparedness Month activities; 
Whereas since its creation, the employees of the Department of Homeland Security have endeavored to carry out this mission with commendable dedication, working with other Federal intelligence and law enforcement agencies and partners at all levels of government to help secure our Nation’s borders, airports, seaports, critical infrastructure, and communities against terrorist attacks; 
Whereas our Nation’s firefighters, law enforcement officers, emergency medical personnel, and other first responders selflessly and repeatedly risk their lives to fulfill their new mission of helping to prevent, protect against, and prepare to respond to acts of terrorism, major disasters, and other emergencies; 
Whereas State, local, territorial, and tribal government officials, the private sector, and ordinary citizens across the country have been working in cooperation with the Department of Homeland Security and other Federal Government agencies to enhance our ability to prevent, deter, protect against, and prepare to respond to acts of terrorism; 
Whereas all people of the United States can assist in promoting our Nation’s overall terrorism and emergency preparedness by remaining vigilant and alert, reporting suspicious activity to proper authorities, and preparing themselves and their families for potential terrorist attacks; and 
Whereas all people of the United States should take the opportunity during National Preparedness Month in September 2010 to take steps at home, work, and school to enhance their ability to assist in preventing, protecting against, and preparing to respond to acts of terrorism: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the public servants of the Department of Homeland Security and other Federal agencies for their outstanding contributions to our Nation's homeland security; 
(2)salutes the dedication of State, local, territorial, and tribal government officials, the private sector, and citizens across the country for their efforts to enhance the Nation's ability to prevent, deter, protect against, and prepare to respond to potential acts of terrorism; 
(3)expresses the Nation's appreciation for the sacrifices and commitment of our law enforcement and emergency response personnel in preventing and preparing to respond to acts of terrorism; 
(4)supports the goals and ideals of National Preparedness Month as they relate to the threat of terrorism; and 
(5)urges the Federal Government, States, localities, schools, nonprofit organizations, businesses, other entities, and the people of the United States to observe National Preparedness Month with appropriate events and activities that promote citizen and community preparedness to respond to acts of terrorism. 
 
Lorraine C. Miller,Clerk.
